PD-1130-14

                                 DECEMBER   16,2014
                                                               pp,fs:i
TEXAS    COURT   OF   CRIMINAL    APPEALS                    )0\Mi OF CRMRMl AP??.VJ5

P.O.BOX    12308,     CAPITAL    STATION
                                                                   DEC 31 im
AUSTIN,    TEXAS.      78711

                                                              Abe? Access, Qsr-'

RE:    Cause No.      PD-1130-14 Second motion for Rehearing to Petition

for Discretionary review.
                                                                    FILED IN
                                                          COURT OF CRIMINAL APPEALS

                                                                   Clu 3 1 2d\k
DEAR    CLERK,


        Enclosed you will find the Original Copy Motion for ifen'ear-
ing for petition E'or Discretionaty Review.           Please file and bring

to the attention of            the Court at your earliest convenience.

 Please file a stamp a copy of this cover letter and return it to

the    Petitioner.


 Your prompt assistance in my sincere concern's are GREATLY -

APPRECIATED.




                                                          HAifti
                                                           IELE/JASO
                                                           TIT10NER     PRO    SE
                                                      IN       THE


                                 COURT       OF       CRIMINAL             APPEALS


JAVIELE JASON FRIAS                                        §
     PETITIONER                                            §
                                                           §
VS.                                                        §                                       PD No.1130-14
                                                           §
.THE_ STATE JOF TEXAS                                      § •. .
        APPELLEE                                           §


                      SECOND    MOTION       FOR       EXTENSION             OF    TIME      TO    FILE


                              PETITION       FOR       DOSCRETIONARY                   REVIEW


TO    THE    HONORABLE      JUDGES     OF    THE       COURT          OF   CRIMINAL          APPEALS:


 COMES NOW,          JAVIELE    JASON FRIAS,                   Petitioner,             and   files       this    mtion

for extension of twenty (20)                      days in which to file a motion for

Rehearinq       to    Prtition       for    Discretionary Review                         in support         of    this

motion,       Petitioner       shows       the    COurt          the       followinq:

                                                           I


The    Petitioner       was    convicted          in       the       403rd    District            courtoof _:v.v; ; ^


Travis Count,          Texas    of    the offense of Burqlarv of aHabitation

in    case    No.    D-l-DC-11-205934,                Stvled          State       of    Texas      VS.    Javiele

Jason       Frias.    The   Petitioner           Appealed             to    the    Court      of    Appeals,          3rd

supreme       Judicial      District.        The       case          was   affirmed          on    July    10,2014.


                                                       II


The    Present.deadline          for       filinq          the       motion       for    Rehearinq         is

DECEMBER" 3', "2014"."" The      rulina          of    Petitioner's                initial         motion       for

extension of          time was       received          on       December          16,2014,         which    the

Court denied without             written order                   on December             5,2014,         This    is

Petitioner's          second    reuest       for       extension             of    time.
                                             Ill


       Petitioner's request for an extension is base upon the following
       Facts: Thouqht Petitioner a waited the Court's rulinq on His

       initial request for extension of time, He diliqentlv prepared His
       Motion for Rehearinq and submitted it on December 12,2014, four
       days roir to receviq the Court's denial. Thouqh it's no excuse,
       Petitioner requests the Court to take into consideration that

       Petitioner was unable to attain materials due to Unit Lock down
       from December 1,2014, throuqh December 10,2014.



       WHEREFOR, Petitionr Pravs this court GRANTS this mtion and extend

       the deadline for filinq the Motion, for Rehearinq to Petition

       For Discretionary Reviw in case. o3-12-00463 to December 23,2014.

                                                                                 MITTED   ,


                                                                    iSON^FRIAS
                                                      TDCJ-CID      #    1792795

                                                      BILL   CLEMENTS          UNIT


                                                      9601   SPUR       591

                                                      AMARILLO,         TEXAS.7901

                           CERTIFICATE OF   SERVICE


        I, JAVIELE JASON FRIAS>     Do hereby certify that a true and cor-

'©•<   rec±. copy of the above and forgoig fflbfion.' for Rehearing" for

       Discretionary Review has been forwarded hv United state mail,

       posta|e;prepaid, first class,to.the State Prosecuting Attorney,

       P.O.BOX 13046, Austin, Texas.78711, on this the 16th,                  day of

       DECEMBER,   2014.
J.
                                                          VIE LET/J ASON^FR IAS
                                                      TDCJ-CID # 1792795

                                                      BIL    CLEMENTS      UNIT


                                                      9601    SPUR   591


                                                      AMARILLO, TEXAS. .< ., ....


                                                                            79107



                           INMATE   DECLARATION


     I, JAVIELE JASON FRIAS, TDCJ-CID # 1792795, Being presently in

carcerated at the Bill Clements Unit of the Texas Department of

Criminal hustice - institutional division in Potter coounty,Texas

 , verify and declare under penalty of perjury that the foregoing
statement are true and correct to the best of my knowledge.

Executed on this thel6th day of DECEMBER,         2014.



                                                          AV^^FRIA^JASON
                                                      TDCJ-CID       #1792795